Citation Nr: 0216002	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  00-03 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for PTSD will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to June 
1981, including a period of service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 1999, a 
statement of the case was issued in November 1999, and a 
substantive appeal was received in February 2000.  The 
veteran provided testimony at a Travel Board hearing before 
the undersigned in August 2002.  

For reasons hereinafter discussed, the Board is undertaking 
additional development of the issue of entitlement to service 
connection for PTSD pursuant to the authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When the development has been 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3099, 3105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the response of the 
veteran and his representative, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  By rating decision in October 1995, a claim by the 
veteran of entitlement to service connection for PTSD was 
denied; although the veteran initiated an appeal by filing a 
notice of disagreement, he did not complete his appeal by 
filing a substantive appeal in response to a statement of the 
case issued by the RO.

2.  Evidence received since the October 1995 rating decision 
is new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
PTSD.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision which denied entitlement 
to service connection for PTSD is final.  38 U.S.C.A. § 
7105(c) (West 1991 & Supp. 2002).

2.  Evidence received since the October 1995 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that entitlement to service connection for 
PTSD was denied by rating decision in October 1995.  The 
veteran's notice of disagreement with respect to this issue 
was received in September 1996 and he was issued a statement 
of the case in August 1997.  The letter accompanying the 
statement of the case also notified the veteran that, to 
complete his appeal, he needed to file a formal appeal within 
60 days from the date of the letter or within the remainder, 
if any, of the one-year period from the date of the letter 
notifying him of the action which he was appealing.  He was 
also advised that he could use an enclosed VA Form 9, Appeal 
to the Board of Veterans' Appeals, to complete his appeal.  
However, the veteran did not file a formal appeal within the 
requisite time period and the October 1995 rating decision 
became final.  38 U.S.C.A. § 7105(c).  By letter received at 
the RO in June 1998, the veteran sought to appeal the denial 
of his PTSD claim; however, inasmuch as the veteran had not 
completed his appeal of the October 1995 rating decision, 
this letter was construed as an effort to reopen his claim.  
Thereafter, by a November 1998 rating decision, the RO 
determined that new and material had not been received to 
reopen the claim of entitlement to service connection for 
PTSD and the present appeal ensued. 

A claim which is the subject of a prior final denial may be 
reopened if new and material evidence is presented or 
secured.  See 38 U.S.C.A. § 5108.  New and material evidence 
is defined by regulation.  See 38 C.F.R. § 3.156.  The Board 
notes that the provisions of 38 C.F.R. § 3.156(a) were 
recently amended.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  However, the amended version is only applicable to 
claims filed on or after August 29, 2001.  The change in the 
regulation therefore does not impact the present case.

For requests to reopen filed prior to August 29, 2001, new and 
material evidence was defined by regulation as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In determining whether new and 
material evidence has been submitted, the Board must review 
all of the evidence submitted since the last final denial of a 
claim.  Evans v. Brown, 9 Vet. App 273 (1996).

A review of the record reflects that a good deal of evidence 
has been received since the RO's October 1995 rating 
decision, including additional medical records, extracts of 
Operational Report - Lessons Learned (OR-LL) from the unit 
the veteran claims he was assigned to, copies of service 
personnel records showing receipt of the Army Commendation 
Medal for service in the Republic of Vietnam, statements from 
family and friends, and Travel Board hearing testimony.  One 
item of evidence, a DA Form 348, appears to show that the 
veteran was at Cu Chi, RVN, in early September 1970.  It 
appears from the extracts of OR-LL which have been submitted 
that several ground and mortar attacks occurred at that 
location during the general time frame.  The underlying 
reason behind the prior denial of the veteran's claim appears 
to be a lack of evidence showing the veteran was assigned to 
the unit he has cited.  Under the circumstances, the Board 
believes that this is new and material and the claim must be 
reopened.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  With regard to the above decision, the Board 
need not consider whether the requirements of VCAA were 
complied with since the Board has reopened the claim under a 
new and material evidence analysis.  As to the merits 
analysis which now must be accomplished on the underlying 
service connection claim, the additional development to be 
conducted by the Board (noted in the introduction) will serve 
to ensure compliance with the notice and assistance 
provisions of this new legislation and implementing 
regulations.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened.  To this extent, the appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

